Case 8-20-71877-reg   Doc 127-4   Filed 10/20/20   Entered 10/20/20 23:02:07




  EXHIBIT D
Case 8-20-71877-reg   Doc 127-4   Filed 10/20/20   Entered 10/20/20 23:02:07
         Case 8-20-71877-reg                      Doc 127-4            Filed 10/20/20              Entered 10/20/20 23:02:07
10/19/2020 5:30:38 PM +0000 FAXCOM                                                                                PAGE 2         OF 2


                                                                                                        October 19. 202

    Dear Customer,




    The fdicwing is the proof-of-delivery for trecking number: 913674407405




    ~C~IYEIY ~fl}CIR1811IXi:

    Status:                       Delivered                                   pellyered To:            Receptionist/Front Desk
   Signed fa py:                  L.LUIS                                      Delivery Locetlat:       1325 AVENUE OF THE AMERI

   3eMCe type:                    Fed Ex Express Saver                                                 NEW YORK, NY, 10019

   Spedal Hentlling:              Deliver Weekday                             Delivery date:           Sep 28, 202013:40




   Shlpping Intortnetim:

   TracKiny number.                        913874407405                       gry~P pie;                 Sep 23, 2020

                                                                              Welghk                       2A LBl0.91 KG


    RedplenT.                                                                 Shipper.
   Jonathan Koevary                                                           RETURNS, FDYJBPAA STATION
   1325 Avenue Mthe Americas                                                  510 STEWART AVE
   NEW YORK, NY, US, 10019                                                    GARDEN CIiY, NY, U5, 11530




    RefCrona                                    771594326280




                                        e             ~           ~~a ~          gm~
                                        v :x:         sR°a        lu~a: ~        a„c4~




   Thank you fa choosing FedEx
       Case 8-20-71877-reg                    Doc 127-4             Filed 10/20/20                Entered 10/20/20 23:02:07
10/19/2020 5;30:38 PM +0000 FAHCOM                                                                                       PAGE 1         OF 2




 Fax
      To:                                                                             From: SHON MURRAY
      Fax:     2124512222                                                             Fax:
      Company:                                                                        Voice:

      Date:            October 19, 2020
      Subject:
      Comments:




                 This Fmc originated from a Biscom FAXCOM9 F~ Servac Sacura Document Delivery- Everytime. Visit us at vnnv.6iscom,com
